Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I refer to the Minutes. As regards Amendment No 5 to the Lindholm report. I was recorded as abstaining on that particular vote. I had in fact intended to vote 'Yes' but my fingers had the 'curse of Pasty' and I just got it wrong. So can I be recorded as having voted for that particular amendment.
That will be attended to, Mr Hallam.
Madam president, on item 7, ONP and universal service for telecommunications. Yesterday's vote was an extremely difficult one and I fully sympathise with there being the odd mistake, but I would like this corrected. It says here that we voted three times on deleting the word 'exclusively' . Now it would appear to be correctly reported in the Minutes, but afterwards it has three times been wrongly incorporated into the directive; I would like to ask through you that your services correct this. The Minutes are excellent but the final text is incorrect. That is all I wish to see corrected.
I understand your point, Mr van Velzen, and the necessary corrections will be made.
Madam President, I am not referring directly to the Minutes, but rather to the verbatim report of proceedings for Wednesday. In that report, the inadequate answer given by the Council to my supplementary question to Mr Sjöstedt has been reproduced correctly, and the comment I made later with reference to the Rules of Procedure is also correct. However, the actual question that I asked has mysteriously disappeared, and has been replaced by a question that I put to the Irish Council Presidency last year.
I just wanted to point out that this means that in some mysterious way parts of the verbatim report of proceedings for December have found their way into the verbatim report of proceedings for February, namely Wednesday.
We shall do everything possible to sort that out.
Are there any other comments?
(Parliament approved the Minutes)
Votes
I have voted against the McGowan report on complementarity between the Community's development cooperation policy and the policies of the Member States.
I am a firm supporter of improving development aid but I believe that this should take place at national level. The main aim of the report would appear to be to strengthen the EU's combined Foreign and Security policy and to 'contribute to the international recognition of a European identity' which is written in the text of the resolution.
I come from Sweden, a non aligned country, and I believe that our country can make a significantly greater impact in the world as an independent progressive nation than we can by having to adapt to, what is in practice, a super power controlled CFSP.
We have voted in favour of the report as we support the aim to coordinate the EU's development aid and to avoid duplication of work. On the other hand, we are totally opposed to the complete harmonisation of development aid for EU countries. We think it is important that EU Member States continue to operate their own independent aid policies under their own banners.
The Treaty of Maastricht stipulates that the development policy of the European Union should complement that of the Member States. But that complementarity requires coordination between the Union and the Member States. And this is where very little happens in practice. Mr McGowan's report clearly illustrates this. This evil is rightly described as a result of the Member States' lack of political will.
The report unfortunately fails to make the point that this identified lack of political will is a result of the difference in approach of the Member States. In some development policy is part of trade, in others it is part of foreign policy and at the mercy of political interests. Think of the French in Africa. Such a difference in aims makes coordination far from easy. I have therefore no great expectations of the measures proposed in Mr McGowan's report.
That is regrettable in that the effect of development cooperation will suffer. But with the lack of political unity in Europe I think it wiser to take the existing political reality and make maximum use of the opportunities for coordination rather than strive towards the lofty ideal of a coordinated development policy for the Union.
In the explanatory statement Mr McGowan says that public opinion in the Netherlands accepts a relatively high percentage of GNP being spent on development aid precisely because this gives the Netherlands a strong national profile. That is true, but that support cannot be expected for a European policy. That is why development should be coordinated within the Union wherever possible but should primarily remain a national policy. And more particularly so because development aid is not about enhancing the Union's image in the world on the basis of the amount of money spent on development cooperation, but it is about having the greatest effect in the developing countries. These are the reasons why we are abstaining on the McGowan report.
Fassa report (A4-0021/97)
I have voted against the Fassande report on EU humanitarian aid.
I am in favour of developing humanitarian aid but I cannot vote for the report because it strongly advocates a strengthening of the combined Foreign and Security policy and a further rapprochement between the EU and the WEU.
We agree with the ambition of coordinating the EU's development aid and making it more effective. But we cannot support this in the irrelevant context of phrases such as 'strengthening the Union's combined Foreign policy' and other similar phrases or in the context of requests to the Council to strengthen cooperation with the WEU. We think that the EU should be a civil organisation and that the WEU should be dissolved.
There is absolutely no reason for the EU to establish a military force together with the WEU which shall be responsible for 'peacekeeping' initiatives. This proposal must be rejected.
Clearance of EAGGF accounts
The next item is the interim report (A4-0043/97) by Mr Mulder, on behalf of the Committee on Budgetary Control, on the postponement of the discharge to be given to the Commission in respect of the clearance of the accounts of the Guarantee Section of the EAGGF for the 1992 financial year (com(96)0417 - C4-0259/96).
Madam President, we have had a European agricultural policy for many years now, and for many years it has been the subject of severe criticism. I shall not dwell on the merits of this criticism at this juncture. But there is one thing that must be quite clear: where there are regulations, these regulations must be respected, and where there is expenditure it must be according to the rules. Over the years this Parliament has raised considerable doubts about the implementation of these financial rules. That is why on 17 March 1995 this House adopted a resolution that henceforth there should be a separate discharge for the agricultural expenditure in the Guarantee section of the EAGGF. The Court of Auditors also announced that it would produce annually a special report on this expenditure.
In April of last year Parliament had its first debate under this procedure and the conclusions it reached still make very interesting reading. First of all last year's resolution concluded that the personnel services in charge of the control were seriously understaffed. Last year's resolution called for the appointment of fifteen additional members of staff. One year further on we see that only three new members of staff have been appointed. A second important point from last year's resolution is that financial corrections were made which should only be made for technical reasons; political decisions have no place here. One year further on we see in the report from the Court of Auditors that the Commission has not adhered to that rule.
If we now turn to the 1992 expenditure itself we see that from a total expenditure pattern of some ECU 30 billion ECU 800 m had to be reclaimed. And secondly, the Commission granted certain favours to countries which the Court of Auditors says were not justified. I want first of all to take the case of the beef storage in Ireland. This is quite strange. The control services of DG VI realised something was not right and made corrections of 5 %. The Commission's financial controller said that was too little, that serious errors had been made, it would have to be 10 %. DG VI then confirmed this idea and repeated that it did indeed have to be 10 %. Ireland protested, but the technical services of the Commission dug its heels in, but then what did the Commission as a political body do? It rejected the advice from its technical services and decided on 5 %. The loss to the Community budget was in the region of ECU 30 million. In the case of production aid for cotton to Greece the same kind of comments can be made. The loss to the budget from the cotton case was about ECU 30 million. In all these cases the Commission fended off criticism from the Court of Auditors by saying that they had given the Member States the benefit of the doubt.
We disagree with that, Madam President. What lessons can be learned from all this? First of all: lack of personnel must not be used to excuse inadequate control. Investment in staff pays off abundantly in the future. Secondly: a post facto correction of ECU 930 m, and according to the Court of Auditors it will probably be much higher, is just unacceptably high, more than 5 % of the agricultural budget, and has to be brought under control either by better supervision or by better regulations. And thirdly: it is inadmissible that the European Commission buys off compliance with regulations by reducing financial corrections for a specific year although no improvements in that budget year were identified.
Furthermore, there is in our view the major question as to whether the maximum financial correction of 10 % is indeed enough. We want an extra financial correction of 25 %. Last year this Parliament gave the European Commission the benefit of the doubt. We shall not do so this year. We are postponing approval of the 1992 agricultural expenditure until the conditions I have laid down are met. We shall have to ensure that in future agricultural expenditure is in order and that the Member States, both the public and the governments themselves, do not have the impression that the Commission is improperly implementing this in the future.
Madam President, were we talking about the 1995 clearance of accounts, we could say there is something rotten in the state of Denmark and we could have been referring to feta cheese. However, we are not referring to the 1995 accounts but the 1992 accounts and we can say that there is something wrong in the state of Ireland and several other Member States when you look at the clearance of accounts.
Mr Mulder worked very hard on this report and the Committee on Budgetary Control has not taken it lightly. There are worrying aspects about the way in which agricultural resources are treated and when we get to clearance of accounts there always seem to be problems. The Court of Auditors, in their report, highlighted them quite succinctly and if you look at the two cases which Mr Mulder mentioned, the beef problem in Ireland and the cotton problem in Greece, there is a great deal to worry about.
I get the impression that it is like a Dutch auction - not that I have ever been to a Dutch auction - but that is how we decide what is and what is not due back to the Community. Hence the reason for the proposal of the 25 % figure. It always seems to be a matter of 'well, we may have had some irregularities, there may have been some bits of fraud but we do not have to pay all the money back' . The concern of the Committee on Budgetary Control is the very fact that we are never sure how much the Community should be claiming back and what the Commission should be doing to retrieve monies that are being wrongly paid.
In paragraphs 8 and 9 of Mr Mulder's explanatory statement, there are two quite important points. He says: ' Thus there is no avoiding the impression in this case (that is the Irish beef case) that the Commission ultimately yielded to political pressure and was no longer guided in its decision by the magnitude of the loss to the Community's budget. Consequently, it has not only accepted losses to the Community budget but also disavowed the work of its own services. Furthermore, the Commission could possibly be accused of not treating the Member States equally since the flat-rate corrections for France and Italy in connection with the storage of beef were not adjusted downwards, .....' . It is an extremely worrying case and when we see the ECU 100m from Greece which was not claimed back, it gives us a great deal of concern.
In Paragraph 20 of the explanatory statement, Mr Mulder says: ' All in all, the losses to the Community budget can thus be put at over ECU 1b, occurring in the early 1990s and only now being offset, and that only in part.' We had great hopes for the arbitration procedure. We hoped that the arbitration procedure would begin to clarify matters, to make matters far easier. We hoped that we would not see Member States going to the Court of Justice but now we see the Irish, having got a pretty good deal on the beef case, appealing to the Court of Justice against the Commission's decision on the clearance of accounts and this leaves us little room for optimism.
I think the most telling point of Mr Mulder's report is in the very last bit where he says: ' another question also needs to be asked: are the corrections proposed by the Commission possibly too low to offset the loss to the Community budget?' That is a question that the Commission really needs to respond to.
On the two recommendations concerning the delay of discharge, can I say that I hope the Commission does not think Parliament is playing games by setting in December the figure for the amount of staff within the different departments and then coming back in March recommending extra bodies. They are two different proposals at two different times. I am sure Parliament and the Commission can come to some agreement on what is the best way forward.
Madam President, on behalf of my group I want to thank Mr Mulder for his report and say that my group accepts it and appreciates his hard work, sincerity and fairness.
Of course, it is our primary duty, as Members of Parliament, to ensure that fraud or waste does not occur and we have to recognize that there is a natural tendency for Member States to be less careful in dealing with Community resources than with their own direct revenues - that is understandable.
The rapporteur refers to ECU 800m. That figure can sound pretty horrific to the ordinary citizen. But, on the other hand, it is about 2.5 % of agricultural spending. So that shows it up in a different light. We have to recognize as well that this is not money which was lost but money which may have been lost. This is the essential difference we are talking about. We know some of it is lost; some of it we do not know about and, if we knew about it, it could be recovered.
I have also a personal reservation about this 25 % rate. We have fines of 2 %, 5 % and 10 % when Member States are guilty of carelessness or a failure which may lead to loss of Community revenue. If we lose 25 % of Community revenue, then surely there is something drastically wrong with the Commission in the first place - and with the national administrations. If that sort of loss and waste occurs, the scheme should be withdrawn completely. I do not accept that the Commission is so blind as to allow routinely for situations where this can happen.
I have some sympathy with the point Jan Mulder raised concerning the Commission's decision in relation to Ireland. I would like to point out - for Terry Wynn's benefit too - that there were no losses identifiable in the Irish situation. There was bad administration which may have led to losses. If losses occurred and people were found guilty of fraud, then they would have been pursued and the money recovered. But that did not occur: there was carelessness, which may have led to a loss of Community resources.
The Commission services - Mr Fischler's services - proposed that for 1991 they would reduce or defer half of the fine of 10 % and that if things were put in order in Ireland - which of course they were - then that could be forgiven after two years. In other words, the decision the Commission made did not affect the resources of the Community in any way.
What the Commission did was to take a high-profile decision, which got immense media publicity and sent the wrong signals to Parliament that a major concession had been made to Ireland, when, in fact, there was no concession. And it sent the wrong signals to the public that you can be guilty and, through political manipulation, get off. The fact was that this was a public relations exercise by the Commission and I regret it because it did not benefit the Irish revenue situation.
Finally, I wish to say that I accept that we have to be tough in pursuit of our interests because the common agricultural policy has fallen into disrepute. But it is not only in relation to agriculture in the Community that fraud occurs. I heard a news item on the BBC which quoted a British minister as saying that if he could stop fraud in the British social welfare system he would save £6bn annually. In every case where there is public administration at local or national level, fraud occurs. It is not just here - but that is no reason for us not to be tough on it.
Madam President, we are faced with one of those situations in which the average European citizen is likely to understand none of what we are saying or, worse still, to misunderstand and have a rather confused idea of how we regulate the Community's administration. As we have heard, administrative and bureaucratic disorder involves losses to the Community budget as a result of the appalling arrangements for advances paid in excess or the other accounting sleights of hand.
We are currently discussing beef meat in Ireland and aid to cotton production in Greece, but there could also be other examples. As far as agricultural spending is concerned, it is perhaps really time to simplify matters. On several occasions, Commissioner, you have spoken, at the Committee on Agriculture and Rural Development, of the need to bring up-to-date and simplify the CAP and, I think, the administrative system also. But the time has come, above all, to involve the Member States on a global and continuing basis. We need to do this to avoid having to chase up, after the event, rather as we are doing with this report, the mistakes that have resulted from misinterpretation or arbitrary interpretation. Furthermore, our rapporteur, Mr Mulder, whom I congratulate on his meticulous work, now tells us that we also have grounds for criticizing the Commission, guilty of having yielded to political pressure exerted by the Member States and having managed its own internal services somewhat chaotically to say the least.
I do not believe this to be an issue for the Committee on Budgetary Control only; it is a problem that brings in other areas of responsibility also. It is, certainly, the responsibility of the Committee on Budgetary Control to identify how properly to recover funds that the Member States have improperly, though we hope not deliberately, abstracted.
We have also to point out that it is still up to the Member States to decide on how 80 % of Community appropriations are to be subdivided. We should not therefore wage a war of religion between one state and the next or between the Commission and the Council, even though a minimum of flexibility is needed, is vital to prevent excessively rigid bureaucratic obstacles. In my view, at any rate, we need constantly to be checking and monitoring to be sure that these issues are being properly interpreted and it is not left to the Commission, in the end, to foot the bill.
I am amazed that alongside the bad examples of Greece and Ireland, Italy does not for once appear. I think that this inability of the European Union to function properly at an internal bureaucratic and administrative level is then reflected in administrative and managerial chaos at an external level, in relation to Europe's citizens.
As we speak, Commissioner, once again in Italy, at this very moment, farmers and milk producers are facing the police, they are being charged by the forces of law and order because they need to demonstrate in front of the factories of the big multinationals in an effort to limit the damage caused by the infamous quotas, the surpluses of which they are the victims rather than the perpetrators. That too is the product of poor administrative information and poor internal management.
Madam President, compulsory repayments from advances out of the agricultural guarantee funds are regularly the subject of discussion between the Commission and the Member States. There is nothing inherently wrong with that. But they should only be about whether the Commission has correctly estimated the amounts which were wrongly paid out. Mr Mulder's report shows that the Commission's action was unfortunately also dictated by other criteria.
A declaration of intent on the part of the Irish government on improving the control system was sufficient for the Commission to lower the 1991 flat rate correction for Irish beef storage from 10 % to 5 %. That went against the advice of the financial controller who said that the identified shortcomings were no reason at all for reducing the fine. This situation is intolerable. The Commission should not reward Member States for promises. Compliance with Community regulations should be a matter of course.
The Mulder report further shows that the Commission has not been consistent in laying down sanctions. In 1991 the same kind of infringements were identified in France and Italy as in Ireland. These countries did not protest and had to pay the full 10 %.
In the light of the incorrect use the Commission has made of approving the accounts I support the rapporteur in postponing the discharge decisions. First of all it must be clear that it is only the damage suffered by the Community that determines the amount of the flat rate corrections. In this it is essential that the criteria for flat rate corrections should be more clearly defined.
Madam President, the amount of the total financial corrections - ECU 800 m for 1992 - shows that the application of Community regulations still leaves much to be desired. This is not only a financial problem but it is also extremely harmful for the reputation of the agricultural sector and the Union. That is why I agree with the rapporteur that the services in charge of approving the accounts should be enlarged in order to increase the reliability of the financial corrections. That does not detract from the fact that proper financial management is first and foremost the responsibility of the Member States and is impossible without the cooperation of the national supervisory bodies.
Madam President, ladies and gentlemen, Mr Mulder has presented a very well-balanced report here today, and in this report he has, to a certain extent, got to the bottom of the problems facing the Commission when the latter takes its decision with regard to the clearance of the accounts submitted by Member States. The Commission has to get back from the Member States any expenditure which has clearly not been made in accordance with Community law. The only thing is, ladies and gentlemen, that such black-and-white situations are unfortunately rare.
In most cases, the Commission has to assess the risk to the EAGGF that arises as a result of insufficient compliance with the regulations, especially those that concern the efficacy of the measures carried out by Member States to control applications for aid. Accordingly, it then rejects part of the expenditure, a part which is in proportion to the risk involved. The level of expenditure that is to be rejected is considered very carefully, in accordance with fixed guidelines, taking fully into account the arguments of the Member States, and after consulting a body of independent, senior figures.
The fact that the Commission reclaims money is a strong incentive for Member States to control Community funds in accordance with the rules. In many cases, therefore, they improve their control measures as soon as the Commission's auditors inform them of any shortcomings. Whenever this has happened, the Commission has always decided in their favour when determining the rate of correction in cases of doubt, because one of the Commission's most important objectives is to motivate the Member States to improve their control systems constantly, rather than to punish them.
Ladies and gentlemen, as regards the reduction of the correction for Ireland from 10 % to 5 %, I should like to make the following comments. The Commission's auditors found that in 1990 and 1991 in Ireland, there were major shortcomings in the control system for the intervention buying of beef, and therefore, for both these years, a flatrate correction of 10 % was proposed. Both Ireland and the arbitration body took the view that controls in 1991 had improved, and that the risk of loss in that year was therefore lower. However, at the time the auditors were not convinced of the effectiveness of these improvements, because intervention buying had been suspended with effect from 1993 until the date of the decision on the clearance of accounts. No intervention buying took place. Therefore the financial controller did not feel able to agree to a reduction in the correction. So the Commission, on the grounds of fairness, decided in favour of the Member State, as it always does in cases of doubt, as I said earlier. I can tell you, however, that in the mean time, once intervention buying had resumed, inspections were carried out in October/November 1996 and the results of those inspections were entirely to the Commission's satisfaction.
On the second question, regarding the cotton situation in Greece, this entirely exceptional correction of 25 % represents the maximum possible loss to the Community budget. As part of the measures taken to improve control procedures, the Greek authorities carried out ex-post controls at the ginning plants, which showed that the actual losses were very probably not more than 10 %. In those circumstances, we could not stick to a correction of 25 %.
In connection with the comments that have already been made, pointing out that the corrections amount to more than ECU 800 million, and that one might well deduce from that that the EAGGF funds were poorly managed, it is essential to make it clear just how big a percentage this sum represents, measured against the total funds, and also to point out that ECU 415 million, i.e. more than half the total sum, concerns a single case, namely the noncollection of the coresponsibility levy for milk in Italy and Spain. If you treat this amount separately, then the remaining sum amounts to only 1.3 % of Guarantee Fund expenditure. I do not think that that gives anyone grounds to conclude that the funds are poorly managed.
The Commission is also prepared to review its guidelines for determining the level of correction, along the lines requested by Parliament, in order to clarify and place greater emphasis on the principles that it is, de facto, already observing. This review will be completed by the end of June, and until then we shall keep Parliament informed of our findings. At any rate, corrections as high as 25 % should be undertaken only after very careful consideration, because the legal bases on which the Commission acts rarely allow a correction to be undertaken that amounts to more than the actual loss to the Community budget that may possibly have arisen. Moreover, corrections cannot be made automatically in all cases in which the Commission requires controls to be improved, but only in those cases where a provision of Community law has not been complied with. However, the Commission also considers it desirable to increase the number of accounts clearance staff, and it will endeavour to find the extra positions recommended by Parliament. I would just ask you to bear in mind, however, that the sort of staff required for this highly specialized task can seldom be recruited internally, and the number of new jobs is strictly limited. Against this background, I hope I can count on your support as we seek to achieve this objective.
In this connection, I should like to thank Mr Wynn, in particular, for his comments, and finally I should also like to express my thanks to Mr Mulder again, and to the House as a whole, for this constructive report.
The debate is closed.
We shall now proceed to the vote.
Madam President, our group will be voting in favour of Mr Mulder's report.
We agree with his conclusions, by the terms of which the discharge to be given to the Commission in respect of the clearance of the 1992 EAGGF accounts will be postponed and made subject to certain conditions.
We also agree with the analysis contained in Mr Mulder's report, especially regarding the two decisions by the Commission which prompt this postponement. And, finally, we agree with the conclusions he draws from that analysis. No revisions should be called for, even if that is difficult to accept in the light of the substantial losses suffered by the Community budget, amounting to nearly a billion ECU.
The Commission must amend its procedure for the clearance of the accounts so that a reference to any improvement in controls cannot in future result in a retroactive reduction in the flat-rate corrections. We also agree with the call for a flat-rate correction of 25 %.
I should like to take advantage of this vote to emphasize the difference in relation to the 1992 discharges to the Commission and the 1993 discharges on Parliament's budget. I hope that the postponement of the discharge for which we are going to vote will not result in a contrary decision and will be followed by genuine results, and that the discharge will be refused until such time as Parliament's demands have been met. That, in any case, will be the firm position of the Europe of Nations Group, in order that, in accordance with what the group has always maintained, substantial sums from the Community budget should be appropriated in accordance with the legal rules and there should be genuine control exercised by the Members of the European Parliament to ensure that the interests of the citizens of the various nations of Europe are safeguarded.
(Parliament adopted the resolution)
Assisting spouses of the self-employed
The next item is the report (A4-0005/97) by Mrs Lulling, on behalf of the Committee on Women's Rights, on the situation of assisting spouses of the self-employed.
Madam President, those responsible for drawing up our agenda are too often guided by a special scale of values and priorities for reasons that reason knows nothing of.
So it happens that the report which I have the honour to present on behalf of the Committee on Women's Rights - a report which is of interest to at least 10 million assisting spouses in the European Union, and perhaps even twice that number - has been relegated to this sparsely attended Friday morning sitting. It is true that we have been in competition with mad cows, the number of which in the European Union is equally unknown. It is true, too, that the sad fate of the millions of assisting spouses working in their husbands' businesses, with no legal status, no independent social security, no financial security in the event of divorce, no claim on the assets to which they have contributed - is a less emotive subject than mad cows for those Members who, this week, tabled a motion of censure against the Commission.
This is 1997. In September 1994, the Commission presented a report on the disappointing progress made in implementing the 1986 Directive on the application of the principle of equal treatment for self-employed men and women, including assisting spouses. That directive failed to arouse our enthusiasm, because its content could be described as 'decaffeinated' by comparison with the Commission's initial proposal, but it did at least have the virtue of existing. I would not deny the fact that progress has been made in some Member States, but, more than 10 years after the adoption of the directive, the majority of spouses participating in the activities of the selfemployed are forgotten people, invisible workers. As the report on the application of the directive - drawn up by the Commission after a delay of at least three years - has not been presented to Parliament, the Committee on Women's Rights has had to compile an own-initiative report on these invisible victims of discrimination, the assisting wives working in millions of family businesses, especially in agriculture, the SMEs, crafts and trade, though not excluding those with professional spouses.
I felt that no purpose would be served by lamenting the past and the all-too-obvious fact that the 1986 directive has sadly failed in its purpose. I felt it would be better to look to the future, to make specific proposals to add muscle to the 'decaffeinated' directive of 1986 - proposals capable of providing a remedy to the precarious situation affecting these assisting spouses, especially in cases of divorce or the death of the husband.
We do realize - subsidiarité oblige! - that the amended directive we want can only create a framework within which the Member States will have to take action to achieve the objectives which I shall now summarize: we want assisting spouses to have a legal status, enabling them to choose between the status of employed spouse, partner spouse or collaborating spouse; we want it to be compulsory for assisting spouses to contribute to social security schemes covering illness, invalidity, accident and old age; we recommend tax incentives meaning the inclusion in the business operating expenditure of the remuneration actually paid to the spouse, on the two conditions of course that this is the normal remuneration for services actually rendered and that all the legally required deductions and contributions should be made.
We also think that measures should be taken to ensure that assisting spouses who have worked for many years in the family enterprise are no longer disadvantaged in terms of inheritance and succession. Finally, we want appropriate representation for assisting spouses in the professional organizations and chambers of the sectors concerned.
In my own country, as regards invalidity insurance and pension schemes, for example, there has been provision since 1988 for compulsory contribution by assisting spouses, but with the possibility of an exemption. The reality is that because of this exemption - which is too easy to obtain - out of 2000 craft enterprises where it is obvious that spouses are actively participating in the business, only 164 are affiliated under this rule. The situation is equally appalling in trade and in the liberal professions. Why is this? Lack of information, fear of the cost of contributions - even though they are tax-deductible - or, quite simply, negligence or lack of interest.
Legislators, which is what we purport to be, must know that it is often necessary to do people favours despite themselves, especially in cases where they tend to shy away from the expense.
That is why we have also proposed compulsory registration for assisting spouses, so that they cease to be invisible workers. It has been pointed out to me that, in the United Kingdom, this demand would no doubt be blown up out of all proportion by one section of the press as a platform for yet another campaign against Europe. I should be happy for that to happen - at least public opinion would be alerted and would know that our Parliament is doing something for these invisible workers.
I know that the Commission is in the process of organizing round tables with the organizations concerned with a view to debating the needs of assisting spouses. I was able to attend the first of these round tables. If this process continues, and if the Commission draws the conclusions it should from these round tables and from our report, I for my part can promise it that it will run no risk of a motion of censure. If that were not the case, I should see no better reason there - at any rate, no better than the reason we have been discussing this week - to censure a Commission that disregards the fate of tens of millions of citizens of our Union.
Madam President, ladies and gentlemen, I should like to thank the rapporteur, who has taken the trouble to present us with such a well-balanced report, a report which also won a large measure of agreement in the Committee on Women's Rights. As the report says, the overwhelming majority of assisting spouses of the self-employed are women who work together with their husbands in agriculture, crafts and commerce, and in the liberal professions. In doing so, most women carry out these activities without any formal recognition of their legal status, and many of them play just as important a role as their husbands - particularly if they are involved in running a farm.
It is very difficult, however, to estimate just how many assisting spouses there are, and the task is rendered even more difficult by the fact that there are no precise criteria. Many of them are employed on a full-time basis, so that they appear as normally registered employees and are covered by social security like all other employees. Others, however, are not recognized at all, which means that if the partners divorce or separate they encounter substantial difficulties, and women in particular are often left out in the rain without any social security protection. Others, again, are partners in the business - in other words there is a whole range of different possibilities.
The 1986 Directive was intended to provide joint action to improve matters. However, it is lacking in precise direction and its vague wording makes it difficult to define a joint status. The problem is made worse by the fact that Member States have proved reluctant to transpose the Directive into their national legislation. The Member States are refusing to transfer responsibility to the Union, and we have now reached a blockade situation. Our great difficulty is that the Social Chapter is not yet part of the Treaty. It is therefore particularly important that we should give our attention to ensuring that equality of opportunity is included in the Treaty on European Union, and to the fact that it constitutes an important pillar for women and for citizens' rights in the Union.
Member States, however, are somewhat disinclined to take action on this matter. Therefore we, in the European Parliament, must exert pressure on them to grant more status to these women. But where should we start? I believe that this report indicates that the question of compulsory registration for women should not be left up in the air. Instead, we must exert pressure in order to ensure that all women are included, and that they can become members of statutory pension and invalidity insurance schemes, so that some progress can be made in this direction.
And on this point I should like to say that, standing as we do on the threshold of the 21st Century, we should not still be relying on old 19th Century family roles where marriage is regarded as an institution to provide for women, certainly not when we have divorce rates of over 30 %. Women must no longer be the worker ants in family businesses, who work themselves into the ground without complaining, and who, while bearing the double burden of work and housework, lose all status and all rights.
Therefore we need an independent invalidity and pensions insurance, we need independent professional representatives for these women, and they must be given opportunities for further training, and I believe that on the eve of International Women's Day, on March 8, this is a requirement for which the European Parliament should take full responsibility. I would therefore ask that this report be approved
Madam President, ladies and gentlemen, the debate about the rights of assisting wives began about 30 years ago in Austria. Today, the legal position is as follows: the assisting wife or the husband can be employed quite normally as employees. They are then covered by sickness, accident and pensions insurance. If the activity consists merely of internal assistance, then it cannot constitute a working relationship, but the assisting spouse can take out sickness insurance along with the other partner. If the marriage ends in divorce, then under § 81 of the Marriage Act, the marital property and marital savings are divided up. The only thing is that the wife must have actually made her contribution. Under § 83 (2) of the Marriage Act, this contribution consists of the following: ' running the joint household, caring for and bringing up the joint children, and any other conjugal support' . That may also be a good piece of advice.
As far as farmers' wives in particular are concerned, the separate paying out of pensions was introduced in 1989 in Austria. A farmer's wife can demand, even against her husband's wishes, that 50 % of his pension should be paid directly to her. Since 1992 farmers' wives have had their own pensions. Since 1 July 1990, farmers' wives also receive benefit for a 'non-working period' of one and a half years following the birth of a child. There is also a farmer's wife's weekly allowance, based on the wife's own insurance, which is payable for the statutory maternity leave period, which in Austria is four weeks before and four weeks after the birth of a child.
With effect from 1 January 1993, a woman who retires receives a supplement for each child, and periods spent bringing up children are also counted as qualifying periods giving rise to pension entitlement for the purposes of calculating her own pension.
Ladies and gentlemen, I believe that we should continue the discussion. I should be happy to give all of you the documents describing these legal options. We are not discussing fantastic dreams: what we are discussing is a reality and a right that is already being experienced in a Member State of the European Union.
Madam President, Commissioner, ladies and gentlemen. I totally agree with Mrs Lulling. The fact that this report is being taken on a Friday of the Strasbourg part-session is already an indication of the lack of interest in this subject. It is a true reflection of the situation of assisting spouses today.
The assisting spouses are usually described in state registers as 'with no profession' or 'house mother' or 'housewife' . They are often a major unknown factor for social security. In reality, however, they are an indispensable aid to their husband. The Liberal Group therefore warmly welcomes this own initiative report but would welcome even more enthusiastically the Commission's proposal for amending the existing directive. The assisting spouse deserves more than just recognition from her husband and family. Circumstances such as divorce, death or invalidity of the spouse can put an unexpected end to this recognition and herald in total misery.
To the report. What I think is particularly important is first of all that we opt for a compulsory system of registration and enrolment with an insurance. We have seen from the French system that a voluntary system does not produce the expected reaction. Secondly, we need a legal statute which despite being compulsory should be sufficiently flexible, especially with regard to calculating the contributions. If we make the granting of a statute too complicated we risk unwittingly creating a category of concealed assisting spouses, and that is certainly not our intention. I also support the rapporteur's proposals for greater awareness and encouraging those concerned to register their spouses in a tax incentive scheme.
I regret to have to say that the Belgian government is barking up the wrong tree on this point and is turning the clock back. As of 1 January of this year they have stopped allowing independent workers to set part of their income in the name of their assisting spouse and is therefore killing off this tax incentive. The assisting spouse can henceforth only be registered as an employee or business manager, but for many liberal professions this is impossible in view of the deontology of the liberal profession and company legislation. There is no longer any question of flexibility. But hopefully the new European legislation will persuade the Belgian government to think again because what it is currently doing is very like the Echternach procession.
Madam President, ladies and gentlemen, I hope that we can soon have here a debate on the legislative proposal on assisting spouses. I would be interested in hearing the Commission's plans on this score.
Mr President, what used to be called atypical work has now become typical. The instability and precariousness of labour relations, the fruit of the flexibility of the so-called labour market - never seen to be sufficiently flexible by employers - has now been expressed in the significant appearance and increase in the numbers of self-employed persons.
Whereas in many cases self-employed persons are nothing more than workers who have lost their legal status but retain a real occupational status which is identical to the previous one, in other cases self-employment is a new and different activity replacing what used to be called typical occupational activity.
This evolution has led to others in the cumulation of discriminations and the situation of assisting spouses of selfemployed persons, usually referred to as the wives of self-employed persons, to which particular attention should be paid.
We congratulate the rapporteur on doing so in this report. Given that we are talking about the assisting spouses of a derived and very heterogenous group of workers, it may be estimated that, despite the lack of definition of professional status and the difficulty in quantifying them, they must be much larger in number than the 3 million referred to in the Commission report on social protection. Given that three-quarters of them are women, they could even account, in a single Member State such as Greece, for a quarter of the female population liable to be considered as active.
As Mrs Lulling emphasises in her report, and I take this opportunity to compliment her on her work, Directive 86/613 is unsatisfactory especially because it fails to define the status and is ineffective vis-à-vis the right to social protection of this group of workers. That is why it must be amended and it must be amended this year, 1997.
The set of proposals made in the report deserve our agreement in principle and can act as a good working basis for a new directive aimed at dealing with situations which must not lead to the enshrinement, by old and new means, of discrimination against women in the world of work, because, in this case, of the virtual lack of visibility
We must also support, as a complement to the prerequisites of the directive to be replaced which have not been complied with, the concretisation of initiatives such as debates and round tables giving the interested persons a real chance to take part in defining their needs, status as well as the wording of the new directive.
Mr President, I warmly endorse Mrs Lulling's report. It is an excellent report which expresses the dissatisfaction in the Committee on Women's Rights on the implementation of the directive which was intended to improve the position of the assisting spouse. In practice very little has improved and a great deal more will have to be done to ensure that these women are covered by the social security to which they are entitled. This is all the more striking because it is precisely the European Community and the Union that have tried to make the position of women on the labour market the same as that of men, and it is a substantial part of the labour market that is in fact being shunted aside. We must start asking questions on exactly what is behind allowing this form of illegal labour.
I wish to point out that the report also includes the fact that we want recognition of other forms of stable relationships in the Member States which recognise contracts between people living together.
Finally, Mr President, the Dutch title of the report is 'independent employees' (' zelfstandige werknemers' ). There is no such thing. Independent employees is a contradiction in itself. It should read 'zelfstandig werkenden' (' self employed' ). I would ask you to take that on board.
Mr President, I pay tribute to the very welcome initiative taken by the Committee on Women's Rights in producing this report in favour of providing decent social protection for assisting spouses. Like the rapporteur, I too deplore the years of delay, the time wasted by the European Commission, years that could have been used to good effect for a better exchange of views between the various parties concerned.
None of us can reasonably deny the need for legislation on this; as to whether the protection scheme set up should be optional or compulsory, I think that question does not arise. Experience in Luxembourg has shown that nothing is achieved by inviting voluntary contributions. The reason for that failure is blatantly obvious: small- and mediumsized enterprises and the self-employed, in every country of the Union, already bear a crushing weight of taxation and charges of all kinds, which incidentally the big multinationals find it too easy to escape.
Also, as well as making it obligatory for the Member States to organize social protection for assisting spouses, we have a duty to make it compulsory to provide proper information to the workers concerned and to require the national authorities to manage the money they collect with due care, contrary to the habits adopted by the majority of governments in the States of the Union, whether Left or Right.
Mr President, the own initiative report which we are now assessing, drafted by Mrs Lulling, whom I must compliment, is a work of enormous difficulty given that it refers to a group of millions of invisible workers, so invisible that statistics officially categorise them as 'inactive' categories. They are inactive because they are not registered as unemployed nor are they seeking work because they do not lack a job, but it is neither recognised nor remunerated. This situation applies in particular to the wives of self-employed workers who assist them working in fields or in any type of tiny family business which can be found anywhere and which employ, according to studies which have been carried out, millions of people.
Both Community legislation and national legislations when they, rarely, make express reference to the situation of the spouses of self-employed persons - such as Portuguese legislation - come up against the reality which is quite different from the spirit of the law.
Women still very often see it as their duty to help their husbands or companions without being paid and they look upon this huge work - which is not included in the calculation of the GDP of any country - as an obligation which their status of spouse requires. If we accept this and consider the fact that they are not recognised by law and have no rights whatsoever, we can then understand why we are talking of invisible workers: they work but earn nothing, they work but they have no social rights, even where the law so provides.
That is why I agree with the proposals made by the rapporteur, as well as the amendments, aimed at withdrawing all of these working people from their clandestinity: compulsory inscription of assisting spouses in social security schemes, making it compulsory for Member States to take not only appropriate legal measures but also to make attempts so that they can be effectively applied, introducing incentives to family businesses to comply with these obligations, all of these are proposals which have to be supported. That is why it is vital that the Commission should prepare a new directive on this subject, from the social and financial points of view. After all, there are many more workers who are not counted in GDP or entitled to social security.
I also think that the proposals for greater flexibility in the system and its adaptation to business size are particularly pertinent, as well as the proposal that in many small family businesses social security costs should be deductible from their profit declarations.
Finally, I would call on self-employed workers associations to regard it as their binding obligation to fight for the social situation of the spouses of their respective partners.
Again I wish to congratulate the rapporteur and I hope that this proposal, which the European Parliament will undoubtedly approve today, will very shortly be converted into a proposal for a directive by the Commission.
Mr President, I wish to congratulate the Committee on Women's Rights and the rapporteur in particular on taking the initiative to highlight the situation of the assisting spouse and to put forward proposals to create a statute at long last for a category of the population which is large in number but small in statistics. I hope to hear later that the Commission has been inspired by this for its legislative work.
Mr President, I have been following this matter since long before the 1986 directive and I have always wondered if the statute of the assisting spouse would be as empty and insignificant if this group were to consist mainly of men. As far as I am concerned the situation of the assisting spouse is a yardstick par excellence for the continuing discrimination between men and women. In my own country, Mr President, that is Belgium, the assisting spouse is the only group of people who are permanently active in a profession without being covered by a compulsory social statute. But 97 % of this group is made up of women.
This situation cannot of course be separated from the still poor representation of women in professional and interprofessional organisations and in the political decision-making process. If women are not there at the table their interests are not defended as well as they could be. What we need in all Member States of the Union is no more and no less than a statute based on the same automatism as that of the self-employed, farmers and the liberal professions, namely a statute that offers social and legal protection for every risk which is present. The other side of the coin is undoubtedly a certain price tag, but where no-one denies that there is a price to be paid for everything for respected self-employed entrepreneurs, all sorts of objections are raised when it comes to the assisting spouses of these entrepreneurs.
Mr President, I conclude with the thought that the fact that we have to discuss this here in the year 1997 is not only incomprehensible but downright scandalous.
Mr President, ladies and gentlemen, I would first like to thank the Committee on Women's Rights and in particular its rapporteur Mrs Lülling, for their excellent work. The report we are debating today is a clear proof of the European Parliament's interest in the promotion of issues such as equal opportunities for and equal treatment of women and men. I believe the issue of equal treatment for women involved in the activities of their self-employed husbands is a particularly important one. As you know, that issue was addressed at Community level for the first time in 1986, with the adoption of Council Directive 86/613/EEC of 11 December 1986. Assessment of the measures undertaken by Member States in that area reveals, as the report too points out most clearly, that a great deal still needs to be done, both in relation to social security and concerning the position and recognition of the role of the spouses of self-employed persons in the family business. As Mrs Gröner too stressed, we must not forget that the lack of progress in that area partially reflects the traditional view about the role of wives in family businesses. A view which makes no distinction between marital and entrepreneurial coexistence. There is indeed a tendency to regard the contribution of wives to family businesses as a self-evident extension of conjugal duties. The lack of progress also reflects the difficulties that exist concerning the adaptation of social security systems, and concerning the expenditure incurred by that adaptation for family businesses in which both spouses are working together. The Commission is aware of those problems. We have funded many studies, which demonstrate the serious lack of social protection for assisting spouses. At the same time, however, it is also true that existing possibilities for voluntary insurance or for the acquisition of a separate legal status are not taken up. On that point I would like to say that the issue of assisting spouses is included among the objectives of the Fourth Medium-term Action Programme on equal opportunities. The Commission has undertaken to carry out a careful assessment of the situation, to include broad consultations with all interested parties. Our aim is to examine the possibility of submitting an amended directive that will respond to the real needs in that sector. The round-table discussions you welcome in your report and in which you played an energetic part, are the forum for the consideration of the issue. But if we are to understand the obstacles in the way of improving the social protection of assisting wives, we need more information about their views and about the attitude of professional organizations. For that purpose measures and policies must be implemented which are flexible, owing to the complex nature of those obstacles and also because the social protection of assisting spouses is related to issues such as the recognition of their role in family businesses, as both Mrs KestelijnSierens and Mrs Thyssen stressed very clearly. Nowadays, society is undergoing important changes. Women want to undertake a more active role in the labour market at all levels, as Mrs Torres-Marques too stressed. However, we are encountering difficulties, and mainly lack of funding, as Mr Ribero very clearly emphasized. We face problems such as the lack of appropriate services to offer business advice, a lack of suitable professional training, and a failure to recognise the abilities of those involved. Besides, agricultural reform and changes of the CAP will radically alter the lives of farmers, and in that context the improvement of women's status in family farming enterprises must be one of our priorities, as Mrs Flemming stressed. All those factors must be considered together in the discussions about the self-employed and their assisting spouses. Mr President, I would again like to thank Parliament for its support on this issue of equal opportunities, and to congratulate Mrs Lülling once more on her excellent report. I am sure our collaboration will continue with the same aims and priorities. Nowadays, equality of opportunity between men and women must be emphasized so that we may respond to the demands of our times and develop more effective policies to bring women into the labour market. Thank you very much.
Thank you, Mr Papoutsis. The rapporteur, Mrs Lulling, now has the floor.
Mr President, I should like to thank Commissioner Papoutsis most sincerely for his very positive speech, and I should like to place on record what he has just said, i.e. that the Commission will submit an amended draft directive. Since Mr Flynn was unable to be here today, I should like to express the hope that the fine words of Mr Papoutsis will be followed by action on the part of Mr Flynn.
Thank you very much, Mrs Lulling.
The debate is closed.
The vote will now be taken.
Before the vote on Amendment No 4
Mr President, I should like to alert this House to the importance of this amendment because in the text of the report we referred to social security contributions based on personal income. This in fact is a very ill-chosen expression, because there is no country and no compulsory insurance scheme in which contributions are paid on the basis of personal rather than professional income. The amendment clarifies this point. I should therefore like this amendment to be adopted, together with the different wording, because it is better than my own, which referred to a ceiling basis for social security. The alternative wording refers to a flat-rate basis.
I think this is an important detail, but if honourable Members fail to agree with the second part, I shall call for a separate vote on the first, because it is never possible to collect contributions on the basis of personal income. This is not done anywhere, and I would emphasize that.
(Parliament adopted the resolution)
Leghold traps
The next item is the oral question (B4-0002/97) by Mr Collins, on behalf of the Committee on the Environment, Public Health and Consumer Protection, to the Commission, on the position of the European Commission on leghold trap legislation.
Mr Collins has the floor.
Mr President, this is the on-going saga of leghold traps. It is a sorry tale of Commission misdemeanour. Members will recall that leghold traps are a particularly vicious way of trapping wild animals for use in the fur industry, a way which causes the animals extraordinary and unnecessary pain. Members will also recall that last year's report on leghold traps by Carlos Pimenta, which called for their banning, was supported by a huge majority in this House.
On 9 December of last year, the Environment Council followed our lead and demanded full implementation by the Commission. That was on 9 December. On 18 December the Commission flatly rejected that demand. So Parliament voted for it last year. The Council voted for it in December and on 18 December, the Commission, which is not elected nor accountable to anyone, rejected our demands.
The Pimenta report calls for humane trapping procedures and was cleverly written so as to avoid conflict with the European Union's commitments under GATT and WTO. It even goes so far as to impose a ban on fur from animals caught in leghold traps and to allow for its lifting when agreement has been reached with third countries to stop leghold use. This agreement would not even have to be in force for the ban to be lifted. It was merely to be agreed. The European Parliament managed to strike a blow for the principle while giving third states ample room for manoeuvre.
Yet we hear now that the Commission is considering proposing a new regulation which seeks to exempt Russia and Canada. It has no justification. It displays a complete disregard for the democratic voice of Parliament as well as the decision of the Council. I have written to President Santer and this morning I received a reply from him. I do not accept his reply. It is a brave attempt to justify the unjustifiable. The Commission must recognize that the question of leghold traps is an issue of animal welfare.
This is not just about trade. The Commission cannot allow principle to be subsumed in a desire to placate trading partners. It must have the courage of our democratic principles. Our Commissioner and our Commission must stop being the representative of the WTO in Europe and must start being the mouthpiece of the European Community in the WTO. They have their priorities the wrong way round.
That is why the question is raised today, because the General Affairs Council meets next week and the Environment Council meets in March. The Commission must realize what a hornet's nest it has stirred up by its decision and I ask it to tell us today how it squares its decision with respect for democratic procedures and principles. I would like the Commission to tell this House why legislation it has passed is not being implemented and I would like the Commission to give this House the assurance that it will consult both Parliament and Council before adopting any international agreement on leghold traps.
Lastly, I demand that the Commission this morning tell us clearly that there are no circumstances and nor will there be any in which it will seek to frame legislation that avoids the need to consult the European Parliament and avoids the need to observe the wishes of the Environment Council. I hope the Commission can give us these assurances this morning.
(Applause)
Mr President, ladies and gentlemen, I would first like to tell you that President Santer responded by letter on 4 February 1997, to the letter sent to him by Mr Collins on 23 December 1996.
In his answer, President Santer explained clearly and in detail the Commission's views about the issue. The Regulation is fully in force and applies to anything relevant to its orders that takes place within the Community. The only difficulties arise in connection with the application of the Regulation's provisions on external trade.
Let me remind you, however, of the starting point. Council Regulation (EEC) No 3254/91 on leghold traps provides two separate options for avoidance by third countries of the trade restrictions imposed by the European Union on fur imports, either by banning the use of leghold traps, or by the use of trapping methods that comply with internationally agreed standards for humane trapping. Those options available to third countries demonstrate the intention of legislators, where international standards are concerned, to solve the issue of compatibility between the commercial measures specified in the Regulation and international trade rules. Unfortunately, however, as you know, the international standards had not yet been established when the specific order came into force on 1 January 1996. That was because of the unsuccessful outcome of the work of the International Standards Organization, work which the European Commission had no chance to influence. Consequently, the regulation could not be applied under the conditions and for the purposes laid down in the text. For those reasons, in November 1995 the Commission decided to defer the implementation of the regulation for one year and to propose to the Council that Regulation 3254/91 should be amended. More especially, the aim was to make it possible to negotiate an international agreement on standards for humane trapping with the main fur exporting countries, i.e. the USA, Canada and the Russian Federation.
Until recently, the Council supported the approach proposed by the Commission, as is proved more especially by the instructions it gave the Commission in June 1996, instructions relating to the negotiation of an agreement on standards for humane trapping. The European Parliament, at the first reading of the proposed amendment of Regulation 3254/91, also backed the negotiation of such an agreement, but at the same time it called for the immediate application of the restrictions stipulated in Regulation 3254/91 and for them to remain in force until the agreement in question had been concluded.
It is not true that the Commission ignored that call. On the contrary, we considered that a ban on fur imports would not contribute to the creation of appropriate conditions for constructive negotiations. The value of an international agreement, which would for the first time establish rules for the control of the trade, should not be underestimated.
As you know, in December 1996 an agreement was initialled on international standards for humane trapping by the European Community, Canada and the Russian Federation. The Commission conducted the related negotiations on behalf of the Community, in full compliance with the rules of the Treaty. More especially, the Commission confirms that the agreement is on the one hand fully consistent and compatible with the orders of Regulation 3254/91, and on the other hand entirely in accordance with the Council's instructions to the Commission in June 1996. The Commission is also convinced that this cohesive, ambitious and legally binding agreement is the best means to ensure the substantive improvement of the level of protection for trapped animals in North America, the Russian Federation and Europe. At the same time, the agreement safeguards the legitimate trading interests of the subscribing parties.
In contrast, the absence of an agreement would probably lead to trade disputes, which could not achieve anything in relation to the protection of animals and, in addition, the absence of an agreement would have fundamental negative economic and social consequences both in the EU and in other interested third countries, mainly for the native populations. Furthermore, a trade dispute would undermine the credibility of the Community's trade policy, which is clearly always opposed to the use of unilateral trade measures with extraterritorial applicability. For that reason, on 24 January 1997 the Commission submitted to the Council a proposal for a decision on the European Community's approval of the agreement. Of course, and always in accordance with the rules of the Treaty, the Council will be asked for its opinion concerning the specific proposal. At the same time, the Commission has set in motion the action necessary for the implementation of Regulation 3254/91, as it was asked to by the Environment Council of 9 December. In fact, the Official Journal has already published the Commission's regulation on the certificates that importers must hand over to the Community's customs authorities before furs can be imported. As for the list of third countries, the Commission's procedure mentioned in Article 5 of Regulation 3254/91 is still in force.
Finally, and again in accordance with the decisions of the Environment Council of 9 December, the Commission has made contact with the third countries involved. The aim of those contacts was to examine the possibility of amending the agreement initialled by Canada and the Russian Federation. And I would like to inform you that just a few days ago certain meetings took place, in New Orleans on 14 February and in Ottawa on 17 and 18 February, to convey the Environment Council's requirements to the interested countries. Those contacts have not so far borne fruit, and the Commission is now waiting for supplementary instructions from the Council, so that it can take the matter further.
I would like to assure you that the European Commission not only respects and accepts Parliament's role and parliamentary control but also, as you know, we have repeatedly demonstrated that we try in every way, even beyond the statutory framework established by the Treaties, to cooperate with the European Parliament, especially on issues of this kind which are not only sensitive for economic activity, but mainly also, touch upon the sensitivities of Europe's citizens. I therefore also want to assure you now, that the Commission will continue to keep Parliament informed about developments in this context.
Mr President, I should like to ask the Commissioner a question about what he has just said. He referred to the likelihood of bringing this into operation in December. Since we are dealing mainly with the northern hemisphere, would he not agree that it is rather silly to have the cutoff date half way through the trapping season? Would it not be more logical to make it this summer?
Thank you very much, Mr Kellett-Bowman. I do not think that is exactly a point of order. It is rather a question of chronology. But Friday's flexibility allows me to give the Commissioner the floor if he wants to reply to Mr Kellett-Bowman's chronological concern.
Mr President, I would like to assure Mr Kellett-Bowman that the mechanism will become operative as soon as we reach the agreement that will make its implementation acceptable to all the Member States.
Mr President, as the Commission has got nowhere with these further negotiations, it has manoeuvred itself into an utterly indefensible position on the leghold trap regulation. Not only has it defied Parliament but it has also defied the Council of Ministers which is truly breathtaking. In the interest of unfettered free trade, the Commission seriously expects the European Union to lie down and effectively chew off its own leg just as 600 000 fur-bearing animals caught in these barbaric legholds do every year in Canada so that fashionable women in Europe can wear fur coats, and the fur trade and the Canadian Government can continue to make millions of dollars. These are the traps that the Canadian Government does not agree are cruel.
It all started with the tuna/dolphin issue when trade won over environmental needs. Now the Commission is prepared to sacrifice what some may feel is the soft option - furry animals - both on leghold traps and in the cosmetic industry, in the hope of winning free trade trade-offs. Well, it won't do! This WTO business is getting completely out of control and so is the Commission. The so-called draft agreement on the leghold trap with Canada and Russia represents not so much a compromise but a suicide note. For instance, Article 13 says: ' No party may impose trade-restrictive measures on fur and fur products originating from any other party' . That makes a complete mockery of our legislation!
Faced with the stubborn refusal of Canada to stop the use of leghold traps, the Commission, ignoring its mandate from its masters in Europe, has simply said: ' O.K. keep on with your cruelty and we will keep buying your furs - everything is fine!' More than 60 nations world-wide, including of course, the European Union, have banned the use of the leghold trap so there is no unfair domestic advantage to the European Union here.
Furthermore, Article 20 of GATT contains the perfectly adequate defence of an import ban under measures which are acceptable if they are necessary to protect public morals. These public morals need protection. Civilized nations cannot put up with sacrificing public decency and environmental imperatives on the altar of free-trade. There have to be some limits and the leghold regulation sets down the limit that we want implemented in this particular case. We want a little backbone from the Commission.
Mr President, I am sorry but once again Sir Leon Brittan is hiding behind his colleagues on the Commission, who are not to blame, in that he is not appearing here today to discuss something for which he has sole responsibility.
The speech by Commissioner Papoutsis - and I hope he does not take this as a personal attack because it was not his speech but Leon Brittan's speech - is a set of lies.
First of all, the 1991 Regulation is still in effect and it has not been revoked by any legal act approved by the European Parliament or by the Council. The Commission has not implemented it and the Commission has actually suspended it by means of a letter by two Directors General. This is not admissible in legal terms.
Secondly, Sir Leon Brittan, the 1996 Regulation - which as has already been said here today was presented by the Commission - was rejected at first reading by the European Parliament which voted against the Commission's proposals. The Council of Ministers did not follow this up and it has not approved the common position, as it is so far away from the Commission's position.
The third lie, Commissioner, is when you said that the agreement reached with Canada was in keeping with the Council's terms of reference. Yet the same Council, on 9 December last, specifically said in its decision that the agreement with Canada was not in compliance with the terms of reference which it had awarded.
Stop lying, Sir Leon Brittan! We can discuss the substance of this. What I cannot accept is that you should come here and play with democratically elected parliamentarians whose duty it is to control the legitimacy of the decisionmaking process. This is a question of substance and it is also a question of the respect for institutions. I am offended by the way in which the Commissioner comes here and lies to us!
Finally I should like to put two questions: as Mr Collins said, what is the legal basis which has been given to these agreements with Canada and Russia? Is the Commission trying to replace the co-operation process with a process of simply consulting the European Parliament? What does the Commission really want? Does it want to exclude the European Parliament! And finally where is the money for scientific research, and for finding more humane methods of trapping animals?
Mr President, I shall not repeat the sad history of this dossier. Ken Collins, Carlos Pimenta have traced it admirably. Our group fully agrees with you and yet I must say that in view of the brief reply from the Commissioner it would appear that commercial interests are far more important than animal welfare and democratic principles. He said that if we had put it through we would have had serious problems in the field of economic relations and trade interests. That is the wrong starting point if there is a 1991 directive which says that animal welfare should take precedence over trade interests, and the Commissioner and the whole of the Commission is ignoring that.
I consider the role played by the Commission in this straightforward leg trap affair is highly suspect. The Commission acted against the will of the European Council of Ministers, against the will of the European Parliament. All of us, both the Council of Ministers and the Parliament, wanted an import ban on fur from countries which still allowed the leg trap. This Commission decision goes against all earlier agreements; Commissioner, you and your colleagues should have another look at the videos, and they you will see just how cruelly these animals are captured. This is not a resolution or an opinion from Parliament against hunting, but it is against a cruel method of capture. We hope, now that the Commission is threatening to forget about an import ban and planning to enter into an empty free-wheeling agreement with fur exporting countries, that the European Council of Ministers will act quickly to make an import ban effective for the European Union and correct the ways of the European Commission.
Mr President, for the past two years this House has been fighting a Commission to bring about an import ban on fur which has been obtained by means of the leg hold trap. We reel from one surprise to another. First of all the regulation is postponed and now a compromise is proposed that really cannot be understood as a compromise. The Commission has managed to threaten to take to court the only country that planned to implement the regulation at the correct time. How on earth is that possible? Did the Commission really think that it is cleverer to present this so-called compromise, this agreement, to the Council of General Affairs rather than the Environment Council because the Council of General Affairs may listen more carefully to trade arguments and less to animal welfare? It is quite clear that Commissioner Brittan won a victory here over Commissioner Bjerregaard.
I want to make several appeals. The first is to the President-in-Office of the Council of General Affairs, Mr Van Mierlo, not to accept this point on the agenda of the Council of General Affairs and to pass it on to the Environment Council where it belongs. Mr Van Mierlo would be compromising his colleagues and making a mockery of them if he were to accept this. The environment ministers, at least an overwhelming majority of them, have indicated that they are unwilling to accept this agreement.
I also appeal urgently to the Commission to stop going along the road of the least resistance and tackle the environmental debate, the animal welfare debate and the debate on nature in the WTO context. For it is quite clear that that is being ignored in the WTO and that if we want to save anything here then this urgent question must be put on the agenda where we must win the day.
I have received a motion for a resolution tabled under paragraph 5 of Rule 40 of the Rules of Procedure.
Mr President, ladies and gentlemen, following the Commissioner's reply, I should like to say that I very much welcome the fact that Mr Collins has raised this oral question at this particular time. Since we have only an incomplete knowledge of the results of the negotiations between the EU, Canada and Russia, on the subject of which many critical voices have been raised, it is high time that the Commission kept Parliament comprehensively informed. I am rather surprised at the length of time it take for this House to be to some extent informed about the draft agreement, whereas lobbyists and other groups have the complete texts of agreements made available to them. In this respect - and thank you, Mr President, for having already given an indication in this direction - Parliament should use the resolution that we are about to adopt as a means of giving a signal.
I also support the objectives contained in the motion for a resolution that has been tabled, in which the emphasis is placed on attitudes towards leghold traps. Traps that are cruel to animals must be made to disappear, and on a worldwide basis. Other traps may be used only if they are not cruel to animals. That must be the guiding principle. All we need to do in order to proceed further is to refer to Mr Pimenta's report from last year, which tackled the many and various aspects of this problem, in other words, prohibiting traps that are cruel to animals, developing international standards for humane traps, taking into consideration the special role and situation of indigenous peoples, and clarifying the trade-policy aspects.
At the same time, I should like to warn against the possibility of achieving precisely the opposite effect by acting too ambitiously. As a negative example, I would simply refer you to the case of Brent Spar, where incorrect information resulted in a great loss of credibility.
In my opinion, the activities of the past week, and the heap of paper that landed on Members' desks, was over the top. I really don't have anything against lobbyists, but in the interests of the case itself we need a more balanced argument. We shall only succeed in getting the countries concerned to alter their behaviour if we can appear credible to their people. This applies initially to the indigenous peoples, who are the ones who are directly affected. We must also take into consideration the special characteristics of their cultures and, when we have processed the results, we should draw the appropriate conclusions.
Mr President, in this Parliament, I am one of those who belong to the Working Party on Hunting, and I also represent the protection of animals, because I am convinced that a true huntsman, a true hunter, is also a protector of animals at the same time. As such a man, I should like to thank Mr Collins with all my heart, for having brought up the question of these inhumane traps again. I have been a Member of this Parliament for 18 years now, and I can tell you that this has been going on throughout the whole of that time, and I regret to have to say that on the Commission's side there have repeatedly been manoeuvres to postpone and obscure the issue, so that it has not been possible for us finally to take a clear decision. We have, admittedly, taken some decisions, but then these have not been implemented, for which various excuses have been given.
Here I should like to place special emphasis on one point in particular: there has been a lot of reference to humane traps. Perhaps it is possible to make such traps, but the sort of traps that are currently described as humane, at least in the press, are almost as inhumane as the previous kind. The fact that you cover the traps with a bit of rubber makes no difference at all to an animal's legs. The tragedy is that the animals, especially in Canada, sometimes have to live in the traps for days, in horrific circumstances.
I believe, therefore, that we have an absolute duty to make the Commission seriously aware of the fact that now, finally, we want to see actions, not words. What I mean is that we should not go to New Orleans, and heaven only knows where else, but that we should finally take action, on our side. I know that there is major resistance, but then resistance exists in order to be overcome. I would therefore ask the Commission - and I have also just agreed with the Böge motion, because I considered it right to issue it with an ultimatum - to pay attention, because our patience is slowly running out.
Mr President, I would first like to thank the honourable Members for their comments, regardless of the tone of voice they employed and the criticism they levelled.
In any case, I am very well aware that in this chamber we are all here to serve Democracy and the various views are therefore all to be respected, always provided that we stick to the truth and to reality.
I would like, then, to refer first of all to the comments by Mrs Pollack and Mr Eisma, concerning how it was possible for the Commission to have approved an agreement with Canada and Russia which did not include a complete ban on leghold traps.
I would like to tell you, as indeed I said in my speech, that the Commission is aware that the agreement raises certain problems precisely because it does not explicitly ban all types of leghold traps. On that point, however, there were some misunderstandings and I would like to explain the point further: I think we all remember that Regulation 3254/91 on leghold traps provides two separate possibilities for avoiding the European Union's trade restrictions on fur imports and, as I said earlier, those two possibilities are either to ban the use of leghold traps or to use trapping methods which comply with internationally agreed standards on humane trapping.
It would be unreasonable and legally unfounded to demand that third countries should comply with both of those alternatives, because, I repeat, the agreement provides that they are alternatives. The agreement with Canada and Russia clearly adopts the second approach and is for that reason not only compatible with Regulation 3254/91, but in practice supports it by providing for similar internationally agreed standards on humane trapping.
Those countries would never have taken part in negotiations on any other basis, as they made clear from the very first, because despite our efforts to persuade them to the contrary, they never shared the view that all types of leghold traps are entirely cruel or more cruel than other trapping methods that are widely used, in the European Union among other places.
Until recently the Council supported that approach, as is proved by its instructions to the Commission in June 1996, instructions which did not include any demand to ban any specific type of traps, including leghold traps. The agreement complies fully with those instructions.
Finally, so far as Mr Pimenta's comments are concerned, for whom, as he himself personally knows, I have particular respect and esteem for his work and presence in the European Parliament over many years, I would like to say that he is not being entirely accurate. The Commission followed the orders of the Treaty and the procedure laid down by Article 228, in accordance with the Council's mandate.
The European Parliament also knows very well that the Council is the body that decides whether it is to be the Environment Council or the General Affairs Council which considers any issue. It is not the Commission which proposes that, and it was therefore not the Commission but the Council which decided that the General Affairs Council and not the Environment Council should look into the matter.
The Commission also followed all the procedures for consultation with the European Parliament, and as I told you, Parliament's opinion will be sought on the approval of the agreement with Canada and Russia, in accordance with the Treaty.
Now, concerning the ban on imports, the Commission has taken all the necessary steps to implement the ban on imports. The relevant procedure was already agreed by the Member States before the meeting of the Environment Council. That regulation was adopted by the Commission and published in the Official Journal at the beginning of January 1997. The regulation, which I repeat complied with the Council's instructions, provides among other things that the ban will come into force on the first day of the third month after the publication of the list of countries. The proposal for the list of countries was submitted to the CITES Committee on 19.12.1996, and on 13.01.1997 the Member States expressed a negative opinion about that Commission proposal. For that reason, in accordance with Regulation 3254, the Commission is acting as necessary to promote the proposal in the Council and, as I also said in my speech, in any event I will keep the European Parliament informed and in any event we will follow the consultation procedure laid down by the Treaties.
Mr Pimenta has the floor for a personal statement.
Mr President, half true is as bad as a lie. The Council of the Representatives of the Member States rejected in January the list of countries which the Commission wanted because the Commission had included Canada and Russia even with a preamble saying that it was provisional. Please Mr Papoutsis it is not your fault. You do not know the details. Do not try to protect someone that does not deserve protection.
Mr President, first of all I want to say that I am not trying to protect anybody. I am trying to defend the authority and decisions of the European Commission, and as you know, the Commission takes collective decisions and is judged by all the other institutional bodies and subjected to parliamentary control on the basis of those collective decisions. As for the list of specific countries, as I told you earlier, the Commission submitted it to the Council. The Member States did not agree, and from that standpoint, we are delaying not through any fault of the Commission's, but because of the Council's inability to reach a decision. Secondly, as for the Council's instructions you referred to, which were given to the Commission which followed them to the letter, please let me, Mr President, include in Parliament's Minutes the Council's Minutes, which I will hand in to your Secretariat.
Thank you very much, Mr Commissioner.
The vote will now be taken.
I will be supporting the resolution demanding that the Commission implement the wishes of Parliament and ban the import of furs caught by use of the leghold trap. It is not acceptable that the dogma of free trade be allowed to override the issue of animal welfare. Leghold traps are the cruellest punishment that can be administered to an animal. As we saw this week, animals in pain attempt to chew off their own legs to escape the pain.
The European Union and almost sixty other countries have banned the use of the leghold trap. There is absolutely no reason, absolutely no justification, why we should allow in the interests of free trade that the Canadians and Russians import furs into the Union that would be illegal if trapped here.
The Commission should follow the wishes of Parliament, the Council and, most important, the overwhelming majority of the general public in Europe and ban these cruel imports which merely allow fashionable men and women to exhibit their inhumanity to animals.
Mr President, I find it remarkable that, in voting against amendment no. 3, certain facts were denied, but I will now address these.
I will vote against the proposed resolution because I am convinced that an unthinking repetition of the demand for implementation of the enactment provisions for the issuing of an import ban on furs would get in the way of using the route of negotiation in order to achieve a system which, in the long run, would do more for animal welfare, because what we are dealing with here is the trapping of animals in Canada, the USA, Russia and the EU, where millions of animals are constantly being caught by means of traps. But we are far from fulfilling the requirements we are laying down in the regulations. Leghold traps are banned publicly in the EU, but this does not apply to private land, and they can be bought, with instructions for use, on the European Parliament's doorstep. Traps are mostly used to catch pests, and an import ban on skins will not act as any incentive to stop the use of traps for this purpose. Through negotiation, however, we can ban all forms of cruel traps, to the benefit of the animals concerned. I know that, before the regulations were adopted, an abortive attempt was made to negotiate, but this does not mean that the present negotiations would suffer the same fate. The negotiations which the Commission has started with Canada, the USA and Russia are the first international agreement to focus on animal welfare. Let us not jeopardize this, destroying the basis for these negotiations, by bringing a WTO action which could go on for years, without in any way promoting animal welfare.
(Parliament adopted the resolution)
Genetically modified maize
The next item is the joint debate on the following oral questions to the Commission:
B4-0003/97 by Mrs Breyer and Mr Lannoye, on behalf of the Green Group in the European Parliament, on the marketing of genetically modified maize; -B4-0005/97 by Mr des Places, on behalf of the Group of Independents for a Europe of Nations, on the placing on the market of genetically modified maize; -B4-0012/97 by Mr Pasty, on behalf of the Group Union for Europe on genetically modified organisms; -B4-0013/97 by Mrs González Álvarez, on behalf of the Confederal Group of the European United Left - Nordic Green Left, on the request for a moratorium on the entry of genetically modified maize into the European Union; -B4-0014/97, by Mrs Barthet-Mayer and Mr Kouchner, on behalf of the Group of the European Radical Alliance, on the placing on the market of genetically modified maize; -B4-0015/97, by Mrs Roth-Behrendt, on behalf of the Group of the Party of European Socialists, on the placing on the market of genetically modified maize: authorization procedure; -B4-0016/97, by Mrs Grossetête on behalf of the Group of the European People's Party, on the placing on the market of genetically modified maize.Mr Lannoye has the floor for a point of order.
Mr President, on behalf of my group, I should like to ask for the debate to be postponed pursuant to Rule 131 of the Rules of Procedure, paragraphs 1 and 2, and for it to be held on the Monday of the March part-session, 10 March, as the first item on the agenda.
Why do I ask for this postponement? It was noted just now that Sir Leon Brittan was not here for the important debate that we have just had. I note that for the present debate, which is at least equally important if not more so, on genetically modified maize Mr Papoutsis is representing the Commission. We have absolutely nothing against Mr Papoutsis personally, but it is clear that Mrs Bjerregaard should have been here.
Apart from the fact that we are going to hold the debate under somewhat unfavourable conditions, at the end of a Friday morning and with very few Members present, we have a Commissioner who is unfamiliar with the subject -and I intend absolutely no criticism of him personally. So, I repeat, pursuant to Rule 131, I ask for a postponement until 10 March, as the first item on the agenda.
Mr Lannoye, I have looked up Rule 131 and you have the perfect right to make that request. But allow me to give you two pieces of advice: first, Mr Lannoye, Friday is a working day as worthy as any other and, therefore, I think it is a sign of respect to all the Members who are here to regard it as such. The second point is that no commitment can be made at this time about the agenda in the next part-session. That is a matter which depends entirely and exclusively on the preparation of the agenda.
What we can do now is decide to adjourn the joint debate.
Ladies and gentlemen, we will therefore listen to one opinion in favour and one against and then we will put it to the vote.
Mr Lannoye, you have the floor.
Mr President, I am no great expert on the Rules of Procedure, but I can read and I note that Rule 131 (1) states that a political group may move that a debate be adjourned to a specific date. That is what I have done. The 'specific date' is Monday 10 March, as the first item on the agenda for the March part-session. This seems to me to be in accordance with the Rules of Procedure.
I will certainly take up your point and pass it on to the Conference of Presidents which in principle determines the agenda, as you know, and I am sure it will take account of your argument, but the Chair cannot make any commitment now.
Mr von Habsburg has the floor to speak against Mr Lannoye's proposal.
Mr President, I should like to say that I am totally opposed to Mr Lannoye's motion, not because it is not justified rhetorically, but because it will simply mean ruining Friday as a working day. We were elected to serve our constituents, regardless of whether they are many or few in number. Here at least, quality is a substitute for quantity. We have often found this to be the case, and I would therefore ask Members to vote against it whatever happens. I should like to thank the President for having said the same thing. Friday is just as much a working day as any other.
Thank you very much, Mr von Habsburg. The Chair would never want to influence a vote. I understood that the reasons Mr Lannoye gave went way beyond the fact that this is Friday. So in this case, I - who always advocate dignifying every working day, including Friday - would not want any vote to be influenced from the Chair. The Chair must be absolutely neutral when it comes to a vote, up to the point that, in general, it does not even cast its own vote.
Mrs Pailler has the floor to support Mr Lannoye's proposal.
Mr President, I think this is a particularly important debate, following the casting of 118 votes in favour of censuring the Commission on a very closely related subject. We should therefore like the Commissioners responsible for the matter to be present and we should like there to be enough people here for this debate to be as dignified and serious as it deserves to be.
Yesterday, Mr Caccavale asked, for completely obscure reasons, although there were plenty of people in the Chamber, for his report to be postponed, and I believe that no one took umbrage at that. Well, that was Thursday, and his report was postponed. I don't see why we can't have the courage to postpone a subject as important as this to a time when more Members will be present, together with the Commission and perhaps even the Council.
Thank you very much, Mrs Pailler.
I shall now put the request to adjourn the joint debate to the vote.
(Parliament approved the request) Mr Ford has the floor for a point of order.
Mr President, on a point of order. I presume that the list of speakers is closed, so that those Members who did not think it important enough to stay here this morning will not suddenly decide that this is an absolutely fascinating issue when it is on a Monday evening! Can you confirm that the list of speakers is closed?
Mr Ford, you are well aware, because you are a very important member of the Committee on the Rules of Procedure, that the list will be opened again for the debate so that those Members of Parliament who wish to take part can do so.
Mr Rübig has the floor on a point of order.
Mr President, I find it irresponsible that such an important debate should be postponed.
That is not a point of order Mr Rübig. It is a personal opinion - and a very respectable one - but it is not a point of order. Parliament has made the decision freely by a vote which is final in a democracy. The Presidency is obliged to respect the majority will of Parliament.
Adjournment of the session
Ladies and gentlemen, once again I have had the agreeable duty of chairing these exemplary Friday sittings. I hope you all have a relaxing weekend and, once again, let me thank all the services of Parliament for their work and you, ladies and gentlemen, for making it so easy and agreeable to chair this sitting.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 11.30 a.m.)